EDWARDS, Judge.
Appellee, Emma Marie Autin Matherne, obtained a default judgment of separation from her husband, Moise Matherne, on February 6, 1975 (judgment signed on February 24, 1975). The judgment further condemned the husband to pay alimony and child support in the amount of $650.00 per month. No appeal was taken, and the judgment of separation is final.
On June 23, 1975 Moise Matherne filed a rule for decrease in alimony. Following the hearing on the rule on July 8, 1975, the trial court ordered the alimony and child support payments decreased to $425.00 per month; and this judgment was signed on July 9, 1975. Moise Matherne petitioned for appeal on August 8, 1975, and the appeal bond was filed on September 25, 1975.
The delay for taking an appeal from a judgment awarding custody or alimony is 30 days. La.Code Civ.P. arts. 3942 and 3943. This delay likewise applies to judgments modifying or terminating custody or alimony. Malone v. Malone, 265 So.2d 255 (La.App. 1st Cir. 1972), affirmed, 282 So.2d 119 (La.1973).
Notice of date of signing of judgment was requested by counsel for appellant pursuant to La.Code Civ.P. art. 1913. Notice was mailed by the clerk to counsel on July 9, 1975. The delay for applying for a new trial began to run the following day, July 10, 1975. Saturday, July 12 and Sunday, July 13 were legal holidays; therefore, the last day for timely application for a new trial was July 18, 1975. No application was made, and the delay for taking the appeal began the next day, July 19, 1975. This delay period expired on August 17, 1975. Since the appeal bond was not filed until September 25, 1975, the appeal was not perfected timely.
For the reasons hereinabove assigned, there will be judgment in favor of appel-lee, Emma Marie Autin Matherne, and against appellant, Moise Matherne, dismissing this appeal. All costs shall be paid by appellant.
APPEAL DISMISSED.